                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION


WILLIAM BOYD PIERCE, #1208957                            §
                                                         §
                                                         §
                  Plaintiff,                             §
                                                         §             CIVIL ACTION NO. 6:17-CV-632
v.                                                       §
                                                         §
BRYAN COLLIER, ET AL.,                                   §
                                                         §
                                                         §
                  Defendants.


                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

          The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On September 26, 2019, Judge Love issued a

Report and Recommendation (Dkt. #38) recommending that Plaintiff’s suit should be dismissed

with prejudice. Specifically, Judge Love recommended that Plaintiff’s claims be dismissed with

prejudice for failure to state a claim for which relief can be granted. On October 9, 2019, Plaintiff

filed objections to the Report and Recommendation. (Dkt. #40). The Court reviews de novo the

portions of the Magistrate Judge’s findings to which objections have been raised. 28 U.S.C. § 636

(b)(1).

          As an initial matter, Plaintiff does not object to any specific finding of the Magistrate Judge.

(Dkt. ##38, 40). Plaintiff does not identify any portion of Judge Love’s Report to which he

specifically objects. Plaintiff merely provides a factual recitation of his allegations and a general

argument that his claims should not be dismissed. Frivolous, conclusory, or general objections

need not be considered by the district court. See Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th



                                                     1
Cir. 1982) (en banc), overruled on other grounds by Douglass v. United Servs. Auto. Ass’n, 79

F.3d 1415 (5th Cir. 1996) (en banc); see also Valez-Pedro v. Thermo King De Puerto Rico, Inc.,

465 F.3d 31, 32 (1st Cir. 2006) (explaining that an objecting party must put forth more than

“[c]onclusory allegations that do not direct the reviewing court to the issues in controversy.”).

        The court has conducted a careful de novo review of the record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. § 636(b)(1) (District Judge shall “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Upon such de novo review, the court has

determined that Report of the United States Magistrate Judge is correct and Plaintiff’s objections

are without merit. Because Plaintiff has not pleaded facts that state a cognizable federal claim, the

court agrees with the Magistrate Judge that the complaint should be dismissed.

        Therefore, the court hereby adopts the findings and conclusions of the Magistrate Judge as

the findings and conclusions of the court. It is accordingly

        ORDERED that Plaintiff’s complaint is hereby DISMISSED WITH PREJUDICE. All

motions not previously ruled on are DENIED.



     So Ordered and Signed
     Oct 12, 2019




                                                 2
